Title: To George Washington from Alexander Spotswood, 30 March 1794
From: Spotswood, Alexander
To: Washington, George


          
            Dear Sir
            March 30th 1794.
          
          your favour of the 15. Inst. came to hand yesterday. and altho I have the highest
            Opinion of my Sons Abilities, as a perfect Seaman and able Navigator; (not from any
            knowledge which I have in the Bussiness) But from my Knowledge, of his haveing had a
            very good Nautical Education—and the High Terms in which, many Nautical men of Abilities
            Speak of him. Yet it never was my wish, to ask of you impropper promotion for him—But
            still hope, that circumstances, may yet Turn out, so as to put it in your power, without
            doing Injustice to others, to make him a first Lieutenant; However, what pleases you, he
            must receive; and in future, Endeavour by assiduity & merrit to push himself
              forward. I am dr Sr yr affect. & obt St
          
            A. Spotswood
          
        